Name: Commission Regulation (EC) No 2136/95 of 7 September 1995 amending Regulation (EC) No 1464/95 on special detailed rules for application of the system of import and export licences in the sugar sector
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  information and information processing;  foodstuff;  beverages and sugar
 Date Published: nan

 Avis juridique important|31995R2136Commission Regulation (EC) No 2136/95 of 7 September 1995 amending Regulation (EC) No 1464/95 on special detailed rules for application of the system of import and export licences in the sugar sector Official Journal L 214 , 08/09/1995 P. 0019 - 0020COMMISSION REGULATION (EC) No 2136/95 of 7 September 1995 amending Regulation (EC) No 1464/95 on special detailed rules for application of the system of import and export licences in the sugar sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on common organization of the markets in the sugar sector (1), as last amended by Regulation (EC) No 1101/95 (2), and in particular Articles 13 (2) and 39 thereof, Whereas special detailed rules of application for import and export licences in the sugar sector were adopted by Commission Regulation (EC) No 1464/95 (3); Whereas respect for the export volume obligations arising from the Agreement on Agriculture resulting from the Uruguay multilateral negotiations is ensured using export licences issued with a set refund; whereas to this end the licences applied for should be issued following a reflection period in which the Commission will be able to take whatever action may be needed in cases where acceptance of the applications in question would result in an overshoot or risk of overshoot of the volume and/or appropriations set in the Agreement on Agriculture for the marketing year in question; Whereas to enable the Commission to assess during this period what if any action needs to be taken Member States should be required to notify without delay all applications for licences involving periodically fixed refunds; whereas such measures may cover pending applications; whereas applicants for licences should be able on certain terms to withdraw their application if an acceptance percentage has been set; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1464/95 is hereby amended as follows: 1. Article 2 first subparagraph is replaced by: 'By way of derogation from the fourth indent of the first subparagraph and from the second subparagraph of Article 5 (1) of Regulation (EEC) No 3719/88 and from the first indent of the second subparagraph of Article 2a of Commission Regulation (EEC) No 3665/87, no export licence shall be required for the purposes of export operations relating to a quantity not exceeding two tonnes of sugar produced under quotas falling within CN code 1701 and of sugar syrups falling within CN codes 1702 60 90, 1702 90 99, 1702 90 71 and 2106 90 59.` 2. Article 9 (1) is replaced by: '1. Without prejudice to application of Article 21 of Regulation (EEC) No 1785/81, licences for sugar falling within CN code 1701 for quantities exceeding 10 tonnes, excluding: (a) C sugar; (b) candy sugar; (c) flavoured sugar; sugar with added colouring matter; (d) preferential sugar for importation into the Community in accordance with Regulation (EEC) No 2782/76; (e) special preferential sugar for importation into the community under Article 37 of Regulation (EEC) No 1785/81 shall be issued - in the case of import licences, on the third working day following that on which the application was lodged, - in the case of export licences, on the fifth working day following that on which the application was lodged.` 3. The following Article 9a is added: 'Article 9a 1. If a stage is reached at which applications for export licences bearing on quantities and/or expenditure commitments overshoot or risk overshooting the volume and/or appropriations set in the Agreement on Agriculture, account taken of Article 9 thereof, for the marketing year in question the Commission may decide: (a) to set a flat-rate percentage level for acceptance by Member States of the quantities applied for but for which licences have not yet been issued; (b) that Member States will reject applications for which export licences have not yet been issued; (c) to suspend the lodging of applications for export licences for five working days; it may prolong suspension, the procedure specified in Article 41 of Regulation (EEC) No 1785/81 applying. Export licence applications made during the suspension period shall be invalid. 2. Should the quantities applied for be reduced or refused the security against the licence shall be immediately released for the quantities not granted. 3. Applicants may withdraw their licence applications within 10 working days of publication in the Official Journal of the European Communities of a flat-rate acceptance percentage as indicated at (b) in paragraph 1 if it is less than 80 %. Member States shall thereupon release the security. 4. Member States shall immediately notify to the Commission: (a) all applications for export licences for quantities exceeding 10 tonnes involving a periodically fixed refund; (b) the quantities affected by action taken in application of paragraph 1.` Article 2 This Regulation shall enter into force on 1 October 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 1995. For the Commission Franz FISCHLER Member of the Commission